378 U.S. 551 (1964)
MITCHELL ET AL.
v.
CITY OF CHARLESTON.
No. 8.
Supreme Court of United States.
Decided June 22, 1964.
ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME COURT OF SOUTH CAROLINA.
Jack Greenberg, Constance Baker Motley, James M. Nabrit III, Matthew J. Perry, Lincoln C. Jenkins, Jr. and John H. Wrighten for petitioners.
Robert L. Clement, Jr. for respondent.
PER CURIAM.
The petition for writ of certiorari is granted and the judgment is reversed. Bouie v. City of Columbia, ante, p. 347.
MR. JUSTICE DOUGLAS would reverse on the basis of the views expressed in his opinion in Bell v. Maryland, ante, p. 242.
MR. JUSTICE BLACK, MR. JUSTICE HARLAN and MR. JUSTICE WHITE dissent.